Case 1:20-cv-01048-DAD-SAB Document 1-1 Filed 07/29/20 Page 1 of 5




          EXHIBIT 1




                               49
Case 1:20-cv-01048-DAD-SAB Document 1-1 Filed 07/29/20 Page 2 of 5




                               50
Case 1:20-cv-01048-DAD-SAB Document 1-1 Filed 07/29/20 Page 3 of 5




                               51
Case 1:20-cv-01048-DAD-SAB Document 1-1 Filed 07/29/20 Page 4 of 5




                               52
Case 1:20-cv-01048-DAD-SAB Document 1-1 Filed 07/29/20 Page 5 of 5




                               53
